Citation Nr: 1549649	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating from August 26, 2008 for depressive disorder, not otherwise specified, with alcohol use evaluated as 50 percent disabling, excluding a period of temporary total disability from March 11, 2010 to July 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to May 1998 and from November 2003 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  During the rating period on appeal, the RO granted a rating of 50 percent from August 26, 2008 and a temporary 100 percent rating due to hospitalization from March 11, 2010 to July 1, 2010.

In April 2010, the Veteran testified before a Decision Review Officer in Jackson, Mississippi.  A transcript of that hearing is of record.

The Veteran was scheduled for a videoconference Board hearing in October 2013, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).

This matter was previously before the Board in September 2014 when it was bifurcated into two issues based on dates during the rating period on appeal.  The rating period prior to October 31, 2012 was adjudicated by the Board, and the rating period from October 31, 2012 was remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an August 2015 order, the Court vacated the Board's decision and remanded it further action pursuant to a Joint Motion for Remand (JMR).  


FINDINGS OF FACT

1.  The probative evidence of record is against a finding that the Veteran's acquired psychiatric disability has been manifested by symptoms which cause total occupational and social impairment at any time during the rating period on appeal.

2.  The probative evidence of record is against a finding that the Veteran's acquired psychiatric disability has been manifested by symptoms which cause more than occupational and social impairment with reduced reliability and productivity from October 31, 2014. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and no higher, for depressive disorder, not otherwise specified, prior to October 31, 2014, and no later, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code (DC) 9499-9434 (2015).

2.  The criteria for a rating in excess of 50 percent for depressive disorder, not otherwise specified, from October 31, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, DC 9499-9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2008.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

Numerous VA examinations have been obtained.  The Board finds that examinations were adequate as the reports include clinical examination findings, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific schedular criteria for rating mental disorders

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of service-connection for depressive disorder with alcohol use, evaluated as 50 percent disabling under DCs 9499-9434.  In August 2008, the Veteran filed a claim for an increased rating.  

In addition to his service connected depressive disorder, he was also diagnosed with other psychiatric disorders including PTSD (for which service connection was denied in a November 2012 rating).  Additionally he also carried a diagnosis of anxiety disorder with features of panic disorder, as well as alcohol dependence.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181 (1998).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's service connected depressive disorder and any non-service connected psychiatric disorders.  Further, no mental health professional has conclusively distinguished between said symptomatology. Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected depressive disorder.  (A 2014 VA examiner found that the Veteran's alcohol use was not related to his service-connected depressive disability or to service; however, he did not delineate any symptoms, other than alcohol use, related to his alcohol use disorder.)

The rating period on appeal is from August 2008, when the Veteran filed his claim for an increased rating, or from August 2007 (one year earlier) provided that the evidence reflects a worsening during that one year period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Circ. 2010).  There are no records in evidence of record which reflect an increase in symptoms such as to warrant a 70 percent rating prior to August 2008.

A 100 percent rating is warranted when the evidence reflects total occupational and social impairment.  The Board finds, for the reasons noted below, that the evidence is against a finding that the Veteran is entitled to a 100 percent rating for any period on appeal.  There are numerous clinical records in evidence; although the Board has listed in parentheses clinical records which reflect symptoms, the Board has not listed each and every record but merely provided some as examples.  The Board has, however, considered the entire record.

The evidence includes records in October 2008 which reflect that the Veteran presented to establish care with depression screen showing symptoms in the severe range.  He was assessed with Major Depression with a GAF of 50-55.  Although his symptoms, to include depression, anhedonia, insomnia, guilt, decreased concentration and poor appetite impacted his ability to function socially, occupationally interpersonally and emotionally, he was noted to be married and employed as an aircraft mechanic.  The Veteran's GAF score is reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

A January 2009 VA examination reflects that the Veteran was working full time as a government contractor mechanic working on military aircraft.  He reported occasional crying spells, feeling hopeless and helpless, problems with concentration, difficulty falling and staying asleep, feeling tired all the time with low energy, social isolationism, and low self-esteem.  He was depressed more days than not for the past 2 years.  His symptoms were described as moderate to severe.  He reported losing 3-4 hours of efficient work time out of an 8 hour day due to problems with concentration, irritability, anger and depression.  He was married to his wife of 9 years.  He was competent to manage funds.  The examiner assigned a GAF score of 52, indicative of moderate symptoms or moderate difficulty.   

February, March and May 2009 records reflect that the Veteran reported panic symptoms three to four times a week, and frequent worry/GAD 80 to 100 percent of the time.  He also reported flashbacks, nightmares, hypervigilance, irritability, and exaggerated startled response.  He had fair judgement and fair insight, had conflicts with his wife, and was depressed.  (It was noted that he had been previously shown to have an affect characterized as "shy, withdrawn").  The Veteran was still working as an aircraft mechanic and reported difficulty making himself go to work.  He reported that sometimes (i.e. lately once a week), he calls in sick and goes hunting instead.  In consideration of these reported symptoms, the examiners assigned GAF scores of 55, 53, and 50.  Notably, the Veteran was still working, albeit with difficulty.  He was also alert, had no overt psychosis, and a linear thought process.

A December 2009 record reflects that the Veteran reported panic four to five times a week and frequent worry much (up to 100 percent) of the time. 

The following GAF scores were noted: 55 (February 2009), 53 (March 2009), 50 (May 2009), 49 (August and September 2009), and 50 (October 2009, December 2009). 

On March 11, 2010, the Veteran entered an inpatient residential treatment program to address his psychiatric and substance abuse symptoms.  During this period of treatment which lasted until the end of June 2010, he was in receipt of a 100 percent rating in effect until July 1, 2010. 

Following the Veteran's discharge from inpatient treatment, he was seen in therapy in July 2010 with major stressors that included marital problems, the death of a family member, and changes in finance and living conditions.  However, he was not suicidal and had coping skills and plans to utilize the suicide prevention contract if needed.  He generally was doing well through August 2010 with continued commitment to utilize the suicide prevention contract. 

The Veteran testified at the DRO hearing in April 2010 that he was working as an aircraft mechanic and had stopped working in January due to his therapy.  He also testified that in the past 12 months, he had missed 30 to 40 days of work due to depression.  He further testified that he and his wife separated before Christmas, that his youngest daughter "seems to be afraid" of him, that his oldest daughter is having problems in school, and that he does not have a lot of friends.  He described a typical day (when not a patient) as follows: "get up, get dressed, go to work, stay at work as long as I can or all day.  I usually come home and start drinking,  . . .take a shower, and go to bed."

Records in 2010, before hospitalization and following his discharge, are against a finding of total occupational and social impairment.  Notably, the Veteran was able to continue being employed, albeit with some difficulties. 

An August 2010 VA examination report reflects that the Veteran's current job included traveling long distances.  He was working full time, although, he reported that he was concerned about losing his job.  He reported having lost approximately 60 days of work due to depression and alcohol use, including a leave of absence from work (i.e. losing 3 months due to such symptoms and treatment, with the March 2010 hospitalization noted).  He felt divorce was possible in his 10 year marriage.  He presently had moderate to severe psychosocial functional impairment due to depression and substance abuse.  He reported that he was unable to enjoy leisure pursuits or social interaction outside of his family.  He was assessed with moderate to severe anxiety with severe depression and severe hopelessness, and assigned a GAF score of 45.  He was competent to manage funds. 

A September 2010 psychology note reflects that the Veteran was working 9-12 hours a day and was not involved with his family as much as he would like.  He continued to have marital, financial and child care problems.  He had an appropriate mental status with no evidence of psychosis, disorientation or cognitive problems.  

Records from October 2010 and November 2010 revealed generally fleeting suicidal ideations without intent or plan.  He was noted to spend his time with children and watched football, with generally unremarkable mental status findings.  In November 2010, the Veteran reported that his wife had left him and he relapsed with alcohol use, having 20 beers over the weekend.  By December 2010 he reported adequate coping with his wife although they were still separated, and later in the month they reconciled.  While he and his wife were separated, the children were living with the Veteran.  The December 2010 records revealed the Veteran to be handling stressors adequately and he was not using alcohol.  He also denied suicidal ideations, other than some fleeting ones during a difficult week with the family and with holiday pressures. 

The Board acknowledges the records in 2010 which reflect symptoms such as suicidal ideation and sleep issues (January 2010), marital problems (July 2010, August 2010, September 2010), anger, depression, and/or helplessness (August 2010), October 2010, social isolationism (August 2010), alcohol use, isolationism, worthlessness and guilt, poor concentration, and thoughts of death multiple times per day (August 2010).   However, despite his numerous reported symptoms, the Veteran was able to maintain a job and a relationship with his children.  Thus, he did not have total occupational and social impairment. 

Records in 2011 are also against a finding of total occupational and social impairment.  Notably, the Veteran was still able to continue being employed, albeit with some difficulties.  The records from 2011 reveal that he had better work attendance (January 2011) and denied ever attending work while drinking, but also admitted to stress at work (February 2011).  With consideration of his complaints, to include suicidal ideation, the examiner assigned a GAF score of 45.  In April 2011 he was noted to have poor eye contact and appeared very angry upon examination, and he reported severe anger outbursts and difficulty concentrating.  He continued to have marital and financial issues.  He reported no alcohol use and no suicidal or homicidal ideas, but reported that he was at odds with his wife over dealing with the children.  A July 2011 record indicated he was "doing alright" on medications.  In October 2011 the Veteran admitted to resuming drinking last summer and having stopped medications.  He reported that he drank a case of beer a day, and that his mood and temper were getting worse.  

Again the Board acknowledges the records in 2011 which reflect symptoms such as suicidal ideation (January 2011, February 2011, October 2011), sleep difficulties (February 2011), mood swings and irritability and/or anger outbursts or temper (February 2011, April 2011, October 2011), poor eye contact (April 2011), and difficulty with concentration (April 2011).  However, despite his numerous reported symptoms in 2011, the Veteran was still able to maintain a job and a relationship with his children.  Thus, he did not have total occupational and social impairment. 

Records in 2012 are also against a finding of total occupational and social impairment.  VA records from 2012 reflect that the Veteran had been arrested for inappropriate behavior at a bachelor party (August 2012), and reported work problems with stress resulting in him damaging equipment and being disciplined, and a work conflict in which he managed to avoid over reacting.  The Veteran was also concerned about possibly losing his job due to the government contract expiring (August 2012, and October 2012).  Socially, he had conflict with his wife (February 2012), and she had left home to address her problems, but later returned (October 2012).  Despite his numerous reported symptoms in 2012, the Veteran was still able to maintain a job and a relationship with his children.  Thus, he did not have total occupational and social impairment.  

Records in 2013 are also against a finding of total occupational and social impairment.  Notably, the Veteran was still able to continue being employed, albeit he reported that work was "not going well" (January 2013).  The Board acknowledges that the Veteran was drinking alcohol and feeling stressed; however, the VA records in 2013 also reflect that the Veteran was clean, alert, cooperative, oriented, had normal speech, appropriate affect, logical thought process, normal abstract thinking, no hallucinations, no evidence of psychotic symptoms, normal judgment, normal insight, and no homicidal or suicidal ideation (January 2013, February 2013, July 2013).  He reported that he was supportive of his family.

Records in 2014 are also against a finding of total occupational and social impairment.  The Board acknowledges the Veteran's reported symptoms such as frustration, anxiety, depression, distressing memories, suicide ideation, and difficulty sleeping.  In addition, VA records in 2014 reflect that the Veteran preferred to stay away from home, was thinking of getting a divorce, and had been coping with his home life by working out of town (January 2014), traveled for work (March 2014), reported that he would never harm himself because of his family (May 2014), was working long shifts (May 2014), his wife was having an affair and he was thinking about getting a divorce (January 2014), he left his wife because she was abusing drugs (July 2014), he had taken the children with him and was planning on seeking full custody of them (July 2014), and he was working out of state (August 2014).  The Veteran had marital stressors as well as financial stressors and was evicted from his foreclosed home.

However, despite the above noted complaints, the Veteran was still working, having a relationship with his children, and was assigned a GAF score of 55 in March 2014, all of which are against a finding of total social and occupational impairment. 

The Veteran has consistently had been oriented, without psychosis, with intact insight and judgment, and has been able to handle his fiances.

The above evidence, when taken as a whole, is against a finding of total occupational and social impairment for any period on appeal.  The Board acknowledges the Veteran's numerous symptoms.  Whether or not the rating criteria specifically list the Veteran's reported symptoms, such symptoms were considered by the clinicians when evaluating the Veteran, and there is no competent credible evidence of record that the examiners found that the Veteran was totally occupationally and socially impaired for the rating period on appeal (not including the hospitalization period.)  

While the Veteran has symptoms to include suicidal thoughts (to include vague thoughts of driving off road), thoughts of death, sleep difficulties, fatigue, isolationism, anger, irritability, concentration problems, panic and depression (to include for 80 percent to 100 percent of the time) and relationship problems, his mental health symptoms do not cause total occupational and social impairment for any period on appeal.  Even though some of those symptoms, in other cases, may cause total occupational and social impairment, in this Veteran's case they do not and have not.  

As noted above, when determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Despite his symptoms, he has been able to work and maintain a relationship with his children.  He has not been shown to be totally occupational impaired or totally socially impaired, and definitely not both.

The Board finds that a 70 percent rating, and no higher, is warranted for the period on appeal to October 24, 2014.  Based on the evidence below, the Board finds that a 50 percent rating, and no higher, is warranted from October 24, 2014. 

The Veteran underwent a VA examination on October 24, 2014.  The examination report reflects that the Veteran had not taken Prozac or Lamictal in more than a month.  The Veteran reported that he drinks three beers a night after work and had "seven or eight beers" the previous weekend.  The Veteran reported that he had been evicted from his home following a "drawn-out" foreclosure battle, and that he was now living in a rented home with his wife, daughter, and step-son.  The Veteran reported chronic marital issues and that his wife was drug dependent, which had contributed to their financial problems.  The Veteran reported that earlier in 2014, he had moved out of the home and taken his daughter to live with him and his mother where the stayed for a few months.  He returned to his wife after she tested negative on a drug test.  The Veteran reported that he remained married because he liked his in-laws and sister-in-law and because of his daughter.  The Veteran reported that he stays in close contact with his mother, but not with his siblings.  In sum, the Veteran has social relationships as he noted that he likes his in-laws, stays in close contact with his mother, and has a relationship with his children. 

With regard to employment, the 2014 report reflects that the Veteran was working with aircraft.  He reported that he worked long hours and often goes out of town on business.  He reported that he typically works 50-60 hours a week, or 100 to 120 in a pay period.  The Veteran reported that he was currently worried about his job because "a part he worked on recently caught fire and one crew person was injured and had to go [the] hospital."

The 2014 examiner found that the Veteran had depressed mood and chronic sleep impairment but no other symptoms related to his service-connected disability.  The examiner also found that the Veteran was "somewhat oddly dressed" and was wearing a watch cap, two t-shirts, shorts, and flip-flops.  The Veteran's psychomotor activity was unremarkable.  The examiner also found that the Veteran's speech was generally soft, linear, and coherent and occasionally punctuated with profanity when talking about the bank that foreclosed on him or situation with wife's use.  He reported that his mood on average was "sh*tty."  His affect appeared congruent.  His thought showed no evidence of psychosis or mania.  He reported no hallucinations, no thoughts of harm to himself or others.  He was alert and oriented to person, place, and situation.  The Veteran was capable of making decisions for himself as he sees fit.  

The October 2014 examiner found that the Veteran did not meet the DSM-5 criteria for major depression.  (The Board notes that there is no substantive difference between DSM-5 and DSM-4 as it pertains to the Veteran's disability.)

The Board finds, based on the evidence, noted above, that the Veteran is not entitled to a rating in excess of 50 percent from October 24, 2014.  The evidence is against a finding that the Veteran's disability causes more than occupational and social impairment with reduced reliability and productivity due to such symptoms.  Notably, he no longer exhibited a majority of symptoms which he had previously endorsed or other psychiatric-related symptoms of similar severity, frequency, and duration.  There was some inconsistency as to whether or not the Veteran was taking certain medications as prescribed; nonetheless, he had congruent effect, no psychosis, no mania, no hallucinations, and no suicidal or homicidal thoughts.  He did not report road rage, thoughts of death or suicide, anger, irritability, or that he had been arrested for inappropriate behavior or any other illegal activity.  He was able to work more than a normal 40 hour work week, and was able to maintain a relationship with his family, albeit with some spousal difficulty with his wife who used drugs.  The evidence reflects that his symptoms in October 2014 were not as severe as previously noted. 

The Board has considered the benefit of the doubt rule where applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extra-schedular

The record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability, which is manifested by impairment in social and occupational functioning.  The rating criteria are broad enough to allow for all of the Veteran's reported symptoms, regardless of whether or not they are listed as examples, to be considered in assigning an evaluation.  Thus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the psychiatric disability on appeal, the Veteran is service connected with disability ratings for diabetes mellitus, tinnitus, dermatitis, bilateral knee arthritis, hypertension, hemorrhoids, GERD and erectile dysfunction.  After applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there is no additional impairment that has not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating of 70 percent, and no higher, for depressive disorder, not otherwise specified, prior to October 31, 2014, and no later, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 50 percent for depressive disorder, not otherwise specified, from October 31, 2014, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


